PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the instant claims in the following manner in order to place the application in condition for allowance. The examiner clarifies that the proposed amendments are currently proposed by the examiner and have not yet been agreed to by applicant.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A particle [[ 





]] represented by the following structure (1):

    PNG
    media_image1.png
    272
    423
    media_image1.png
    Greyscale

wherein
the core is an inorganic material;
L1 is [[ ]] a first linker;
L2 is a second linker;
L3 is a bond or a third linker;
R1 and R1’ are each independently alkyl, terpenoid, cycloalkyl, aryl, heterocycle, alkenyl, alkynyl or any combination thereof;
R2 and R2’ are each independently alkyl, terpenoid, cycloalkyl, aryl, heterocycle, alkenyl, alkynyl or any combination thereof;
R3 and R3’ are each independently not present, hydrogen, alkyl, terpenoid moiety, cycloalkyl, aryl, heterocycle, alkenyl or alkynyl; wherein if R3 and R3’ is [[ ]] not present, then the nitrogen is not charged;
X1 and X2 is each independently a bond, alkylene, alkenylene, or alkynylene;
p defines the surface density of anti-microbial active units per [[ ]] square [[ ]] nanometer (nm2) of the core surface, wherein said surface density [[ ]] is between [[ ]] 1-100 anti-microbial active groups per one square [[ ]] nanometer (nm2) of the core surface of the particle;
n1 is each independently an integer between 0 to 200;
n2 is each independently an integer between 0 to 200; wherein n1+n2>2;
m is an integer between 1 to 200 and the repeating unit is the same or different; and 
[[ ]] wherein the number of anti-microbial active groups per each anti-microbial active unit is between 2 and 200.

X) Claim 2 has already been cancelled.

X) Claim 3 is proposed to be allowed without further amendment.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claim 6 is proposed to be allowed without further amendment.

X) Claims 7-11 have already been cancelled.


X) Claim 12 is proposed to be amended in the following manner:
Claim 12 (Proposed Amendment): The particle of claim 6, wherein R3 and R3’ are not present [[ ]] .

C) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Proposed Amendment): The particle of claim 5, wherein R3 and R3’ are independently selected from alkyls, terpenoid moieties, cycloalkyls, aryl, heterocycle, alkenyl or alkynyl [[ ]] .

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): The particle of claim 1 wherein the inorganic core is selected from silica, glasses or ceramics of silicate, [[ ]] surface activated metal, metal, zeolite and metal oxide.

X) Claim 15 is proposed to be amended in the following manner:
Claim 15 (Proposed Amendment): The particle of claim 14, wherein said inorganic core comprises:
(a)    silica [[ ]] in a form selected from the group consisting of amorphous silica, dense silica, aerogel silica, porous silica, mesoporous silica and fumed silica;
(b)    glasses or ceramics of silicate [[ ]] selected from the group consisting of aluminosilicate, borosilicate, barium silicate, barium borosilicate and strontium borosilicate;

(d)    metal oxides selected from the group consisting of zirconium dioxide, titanium dioxide, vanadium dioxide, zinc oxide, copper oxide and magnetite; or
(e)    artificial or natural zeolite.

X) Claim 16 is proposed to be cancelled without prejudice or disclaimer. The reason for the proposed claim cancellation is because the instant claims require at least two amine antimicrobial groups per antimicrobial active unit, whereas the structures of claim 16 include only one antimicrobial active group per antimicrobial active unit.

X) Claim 17 is proposed to be allowed without further amendment.

X) Claim 18 is proposed to be amended in the following manner:
Claim 18 (Proposed Amendment): The composition of claim 17, wherein the matrix is a polymeric matrix comprising a hydrogel, a thermoplastic polymer or [[ ]] a combination thereof.

X) Claim 19 has already been cancelled.

X) Claim 20 is proposed to be amended in the following manner:
Claim 20 (Proposed Amendment): A packaging composition comprising the composition of claim 17 wherein the packaging composition is for packaging a material selected from the group consisting of food, beverage, pharmaceutical ingredients, laboratory devices, medical devices, surgical equipment before operation, pre operation equipment, cosmetics, and sterilized equipment/materials used in industry and medicine.

X) Claim 21 is proposed to be allowed without further amendment.

X) Claim 22 is proposed to be amended in the following manner:
Claim 22 (Proposed Amendment): The composition of claim 18, wherein said hydrogel [[ ]] comprises alginate or poloxamer.

X) Claim 23 is proposed to be allowed without further amendment. The examiner clarifies that the # per area here is different from the # per area in claim 1. This is because the # per area here refers to particles in the matrix, whereas the # per area in claim 1 refers to the chains per area of the particle.

X) Claim 24 is proposed to be allowed without further amendment.

X) Claim 25 is proposed to be allowed without further amendment.

X) Claim 26 is proposed to be allowed without further amendment.

X) Claim 27 is proposed to be amended in the following manner:
Claim 27 (Proposed Amendment): The method of claim 25 wherein the method is for inhibiting or preventing biofilm formation in an oral cavity and the composition is formulated as a dental adhesive, a dental restorative composite based material for filling  [[ ]] tooth decay cavities, a dental restorative endodontic filling material for filling root canal space in root canal treatment, a dental restorative material used for provisional and final tooth restorations or tooth replacement, a dental inlay, a dental onlay, a crown, a partial denture, a complete denture, a dental implant, a dental implant abutment, and a cement used to permanently cement crowns bridges, onlays, partial dentures and orthodontic appliances onto tooth enamel and dentin.

X) Claim 28 is proposed to be amended in the following manner:
Claim 28 (Proposed Amendment): A method for treating, breaking down or killing biofilm or bacteria, [[ ]] comprising applying the composition of claim 17 onto an [[ ]] infected surface [[ ]] .

X) Claim 29 is proposed to be allowed without further amendment.

X) Claim 30 is proposed to be allowed without further amendment.

X) Claim 31 is proposed to be allowed without further amendment.

X) Claim 32 is proposed to be amended in the following manner:
Claim 32 (Proposed Amendment): A medical device comprising the composition according to claim 17, wherein the medical device is selected from the group consisting of: an artificial heart [[ ]] valve, an intra uterine [[ ]] device, a [[ ]] catheter, a stent, an insulin pump, statoscope ends, an endoscope, a colonoscope, a gastroscope, a duodenoscope, a bronchoscope, a cystoscope, an ENT (ear, nose, and throat) scope, [[ ]] a laparoscope, a laryngoscope, [[ ]] parts and accessories of an endoscope, a pump, [[ ]] a dental [[ ]] appliance, an orthodontic appliance, a tooth aligner, a bracket, a dental attachment, a bracket auxiliary, a ligature tie, a pin, a bracket slot cap, a denture, a partial denture, a periodontal probe, a periodontal chip, a film or a spacer between teeth, a mouth guard, a night guard, an oral device used for treatment or prevention of sleep apnea; and a teeth guard used in sport activities.

X) Claim 33 is proposed to be amended in the following manner:
Claim 33 (Proposed Amendment): The composition of claim 17, wherein the composition is a varnish or glaze which is intended to be applied to a tooth surface, a restoration of a tooth, or a crown.

X) Claim 34 is proposed to be allowed without further amendment.

X) Claim 35 is proposed to be allowed without further amendment.

X) Claim 36 is proposed to be amended in the following manner:
Claim 36 (Proposed Amendment): The composition of claim 17, wherein the composition is formulated as a dental adhesive, a dental restorative composite based material for filling [[ ]] tooth decay cavities, a dental restorative endodontic filling material for filling root canal space in root canal treatment, a dental restorative material used for provisional and final tooth restorations or tooth replacement, a dental inlay, a dental onlay, a crown, a partial denture, a complete denture, a dental implant, a dental implant abutment, or a cement used to permanently cement crowns bridges, onlays, partial dentures or orthodontic appliances onto tooth enamel and dentin.

X) Claim 37 is proposed to be amended in the following manner:
Claim 37 (Proposed Amendment): A product comprising the composition according to claim 17, wherein the product is selected from the group consisting of: tooth picks, tooth paste, dental floss, medicinal artificial replacement of tissues, surgical mesh, breast implants, lenses, [[ ]] stents, artificial skin, implants, neurosurgical shunts, urethral stents, coating for subcutaneous implants, contraceptives, tubing and cannula used for intra venous infusion, tubing and cannula used for dialysis, surgical drainage tubing, endotracheal tubes, wound coverings, sutures, shunts for use in brain applications, surgical gloves, tips for ear examination, interdental and tongue brushes, plastic wear for medical and research laboratories, tubes, containers and connectors, brushes, trays, covers, tubes, connectors, paint, , [[ ]] bags that can transmit or host biological contaminants, [[ ]] wires, a screws, [[ ]] micro-staples, and cements for bracket [[ ]] attachments.





Reasons For Proposed Amendments
The examiner clarifies that the reasons for at least some of the proposed amendments of claim 1 is to cancel claim language that is apparently repetitive. Language in claim 1 that says the same thing in words that is already shown in figure (1) recited by claim 1 is proposed to be canceled, as this subject matter is already recited by figure 1.
The examiner clarifies that the variable “p” does not refer to the number of repeat units in the structure in its brackets. In contrast, the variable “p” refers to the amount of times the variable in its brackets is attached to the surface of the nanoparticle. This is measured in terms of antimicrobial active units per square nanometer. The examiner takes the position that there would not necessarily have been a reasonable expectation that prior art which teaches a nanoparticle with a much lower number of antimicrobial active units per square nanometer could have been functionalized in a manner to bring the number of antimicrobial active units to have been in the claimed range. This is at least because each antimicrobial active group has a positive charge; therefore, the skilled artisan would have expected that increasing the surface density of positively 
In contrast, the variable “m” refers to the number of repeat units in the brackets therein.
The examiner notes the limitation “wherein the number of anti-microbial active groups per each anti-microbial unit is between 2 and 200.” In this limitation, the antimicrobial active group is an amine or ammonium atom, and the antimicrobial active unit is everything within the brackets of “m”. As such, this limitation is understood to recite a maximum of 200 antimicrobial active units per attachment to the particle. As such, a composition wherein n1 is 20, n2 is 20, and m is 10 would not appear to be within the claim scope. This is because the total number of antimicrobial active units per antimicrobial active unit in such a situation is
            
                
                    
                        20
                        +
                        20
                    
                
                ×
                10
                 
                =
                400
            
        
This means that there are 400 antimicrobial active amine/ammonium groups bound on one antimicrobial active unit. This exceeds the required 200, and as such, would be outside the claim scope.
Amendments to dependent claims are proposed in order to correct spelling and grammar and to delete repetitive and contradictory limitations.
With regard to claims 3-4, the examiner takes the position that the variables in these claims (e.g. n1, n2 etc.) are defined in the same manner as in claim 1. With regard to claim 31, the examiner takes the position that the variable “p” is defined in the same manner as in claim 1, and the variable “n” is defined as in claim 31.


Reasons For Indicating Allowable Subject Matter
No Prior Art Rejection: In the previous office action on 18 June 2020, the examiner rejected the instant claims over the combination of Farah et al. (Polymers for Advanced Technologies, Vol. 25, 2014, pages 689-692) in view of larikov et al. (Biomacromolecules, Vol. 15, 2014, pages 169-176) and Wytrwal et al. (Journal of Biomedical Materials Research A, Vol. 00A, Issue 00, 2013, pages 1-11), optionally in view of additional references. This rejection has been withdrawn for at least the following reasons. 
Instant claim 1 has been amended to require at least 1 anti-microbial group per 1 square nanometer of the core surface. This is not taught by the above-cited references. Of the above cited references, Farah and Wytrwal are silent as to the number of antimicrobial groups as a function of the surface of the particle. Iarikov teaches the following on page 172, right column, relevant text reproduced below.

The surface charge was calculated to be 0.05 e/nm2 for 15 000 MW GOPTS/PA and 0.03 e/nm2 for 58 000 MW GOPTS/PA using the Grahame equation. These change densities are similar to those observed previously

This appears to be a teaching of 0.03-0.05 antimicrobial groups per nm2. This is over an order of magnitude fewer antimicrobial groups as compared with instant claim 1, which requires a surface density of at least 1 antimicrobial group per nm2. There would have been no motivation for the skilled artisan to have increased the number of antimicrobial groups in Iarikov. Furthermore, even if, purely en arguendo, there were motivation for the skilled artisan to have increased the surface density of 
In addition, the examiner agrees with applicant’s additional arguments made in regard to the prior art rejection over Farah in view of Iarikov and Wytrwal made on pages 11-16 of applicant’s response on 19 October 2020.
Also as relevant prior art, the examiner cites Domb et al. (US 2008/0226728 A1). Domb et al. (hereafter referred to as Domb) is drawn to antimicrobial particles comprising quaternary ammonium groups, as of Domb, title and abstract. Domb differs from the instantly claimed invention at least because the particles of Domb do not appear to comprise an inorganic core. While Domb teaches silica and zirconia, at least on paragraph 0108, Domb does not teach that the quaternary ammonium groups are covalently bound to the silica or zirconia particles, and there would have been no motivation for the skilled artisan to have covalently bound quaternary ammonium groups to the silica based upon the teachings of Domb. In contrast, the silica/zirconia of Domb appears to be a dental composite material with which the quaternary ammonium containing particles of Domb are physically combined in order to provide an antimicrobial effect.
As an additional relevant reference that has not previously been cited, the examiner cites Makvandi et al. (Journal of Dental Research, Vol. 94(10), 2015, pages 1401-1407). Makvandi et al. (hereafter referred to as Makvandi) is drawn to antimicrobial, quaternary ammonium modified nanosilica, as of Makvandi, page 1401, 

    PNG
    media_image2.png
    263
    775
    media_image2.png
    Greyscale

The above-reproduced chemical structure does not appear to read on the instantly claimed chemical structure.
Copending Application 16/079,283: The examiner notes copending application 16/079,283. The ‘283 application has common inventors with the instant application and is drawn to similar subject matter as the instant application. The examiner previously rejected the instant claims over the claims of the ‘283 application on the grounds of non-statutory double patenting. However, this rejection has been withdrawn in the absence of a terminal disclaimer. The examiner presents the following rationale for withdrawing this rejection.
Instant claim 1 recites a composition having the following structure:

    PNG
    media_image1.png
    272
    423
    media_image1.png
    Greyscale

As particularly relevant, instant claim 1 requires that the value of n1+n2 be at least 2.
Claim 4, which is the first claim of the ‘283 application recites the following structure.

    PNG
    media_image3.png
    312
    311
    media_image3.png
    Greyscale

Prior to addressing why the double patenting rejection is withdrawn. The examiner would like to clarify what is meant by the variable “p” in the above chemical formulas. The variable “p” does not mean that the chemical structure is repeated in a 
As such, the structure of the claims of the ‘283 application is drawn to a nanoparticle core which is bound to many ligands, wherein said ligands comprise a single antimicrobial active amino group per each ligand bound to the particle. In contrast, the instant claims are drawn to a nanoparticle core which is bound to many ligands, wherein said ligands comprise two antimicrobial active amino groups per each ligand bound to the particle. There would have been no motivation for the skilled artisan to have modified the composition of the conflicting claims to have included ligands with two amino groups to be bound to the surface of the nanoparticle. As such, the instant claims are not prima facie obvious over the claims of the ‘283 application, and the double patenting rejection over the claims of this application has been withdrawn.


Terminal Disclaimer
The terminal disclaimer filed on 1 March 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/117,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612